UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1 )* TheStreet.com, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 88368Q103 (CUSIP Number) October 8, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 88368Q103 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONI.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only): Karen Cramer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 4.9% 12 TYPE OF REPORTING PERSON (See Instructions) IN CUSIP No. 88368Q103 13G Page 3 of 5 Pages Item 1. (a) Name of Issuer: TheStreet.com, Inc. (b) Address of Issuer's Principal Executive Offices: 14 Wall Street, 15th Floor New York, NY 10005 Item 2. (a) Name of Person Filing: This statement is being filed by Karen Cramer with respect to the shares (the “Shares”) of the common stock, par value $0.01 per share, of the Issuer beneficially owned by her. (b) Address of Principal Business Office or, if none, Residence: 39 Hillcrest Avenue Summit, NJ 07901 (c) Citizenship: Karen Cramer is a United States citizen. (d) Title of Class of Securities: Common Stock, par value $0.01 per share. (e) CUSIP Number: 88368Q103 Item 3. N/A. Item 4. Ownership The percentages used herein are calculated based upon the 31,660,100 Shares issued and outstanding as of August 4,2010, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010, as filed on August 6, 2010 with the Securities and Exchange Commission As of October 8, 2010: Karen Cramer. (a) Amount beneficially owned:1,545,800 (b) Percent of class:4.9% (c) (i) Sole power to vote or direct the vote:1,545,800 (ii) Shared power to vote or direct the vote:0 (iii) Sole power to dispose or direct the disposition:1,545,800 (iv) Shared power to dispose or direct the disposition:0 CUSIP No. 88368Q103 13G Page 4 of 5 Pages Item 5. Ownership Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification By signing below the signatory certifies that, to be best of her knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 88368Q103 13G Page 5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 15, 2010 /s/ Karen Cramer Karen Cramer
